

	

		III

		109th CONGRESS

		1st Session

		S. RES. 347

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Ms. Landrieu (for

			 herself and Mr. Vitter) submitted the

			 following resolution

		

		

			December 22 (legislative day, December 21),

			 2005

			Considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate that

		  lenders holding mortgages on homes in communities of the Gulf Coast devastated

		  by Hurricanes Katrina and Rita should extend current voluntary mortgage payment

		  forbearance periods and not foreclose on properties in those

		  communities.

	

	

		Whereas the Gulf Coast of the United States has

			 experienced 1 of the worst hurricane seasons on record;

		Whereas Hurricane Katrina and multiple levee breaks

			 destroyed an estimated 275,000 homes in the Gulf Coast;

		Whereas 20,664 businesses in the Gulf Coast sustained

			 catastrophic damage from Hurricane Katrina and Hurricane Rita;

		Whereas, according to the Bureau of Economic Analysis at

			 the Department of Commerce, personal income has fallen more than 25 percent in

			 Louisiana in the third quarter of 2005;

		Whereas, in the time since Hurricanes Katrina, Rita, and

			 Wilma, the Small Business Administration has only approved 20 percent of

			 disaster loan applications for homeowners in the Gulf Coast and has a backlog

			 of more than 176,000 applications for this assistance as of December 21,

			 2005;

		Whereas, of the 20,741 homeowner disaster loan

			 applications that have been approved in the Gulf Coast by the Small Business

			 Administration, only 1,444 have been fully disbursed;

		Whereas, in response to these circumstances, commercial

			 banks, mortgage banks, credit unions, and other mortgage lenders voluntarily

			 instituted 90-day loan forbearance periods after Hurricane Katrina and did not

			 require home owners in the Gulf Coast to make mortgage payments until on or

			 about December 1, 2005;

		Whereas, after the termination of the 90-day forbearance

			 period, many home and business owners have received notice from their lenders

			 that they face foreclosure unless they make a lump sum balloon payment in the

			 amount of the mortgage payments previously subject to forbearance; and

		Whereas foreclosure on homes and businesses in the Gulf

			 Coast will have a detrimental impact on the economy of the area, will deprive

			 property owners of their equity at a time when they can least afford it, and

			 will have a negative impact on lenders who will be holding properties that may

			 not be readily marketable on the open market: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)Congress should

			 act early in the second session of the 109th Congress to consider legislation

			 to provide relief to homeowners in the Gulf Coast; and

			(2)commercial banks,

			 mortgage banks, credit unions, and other mortgage lenders should extend

			 mortgage payment forbearance to March 31, 2006, in order to allow Congress the

			 time to consider such legislation.

			

